Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20040203794) in view of Makela (US 20010028709) in view of Pang (US 20060031303)

Regarding claims 1 Brown teaches a method for facilitating communication amongst users of mobile electronic devices having displays and configured to support wireless communication, including voice and text communications, the method comprising: 
receiving, at a recipient mobile electronic device, an incoming voice call for a recipient user, the incoming voice call being initiated by a sending user using a sender mobile electronic device (Fig.5 Step 202, [0026], “In block 202, the wireless phone 100 receives an incoming telephone call.”) 
displaying, on a display of the recipient mobile electronic device, an indication of the incoming voice call( [0026], “A user may recognize that an incoming call is being received by the activation of a ..visual notification (such as a light, text message”);  
receiving, at the recipient mobile electronic device, a recipient user input in response to the displaying of the indication of the incoming voice call (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…The user may choose from the multiple options by selecting one of the auto-response buttons 118 that corresponds to the desired auto-response.”);  
displaying, in response to the recipient user input, a predetermined text message (see  Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038])  on the display of the recipient mobile electronic device, the predetermined text message corresponding to a predetermined audio message (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence”);
answering, in response to the recipient user input, the incoming voice call to establish a voice channel between the recipient mobile electronic device and the sender mobile electronic device (Fig. 5 Step 506, [0027] “In block 206, the incoming telephone call is connected. In one embodiment, the incoming telephone is connected in the same fashion as any incoming call would be connected”);
In block 208, the voice input device 104 and any output devices, such as a ringer, may be disabled so as to prevent unnecessary sounds and to prevent the user from being heard by the initiator of the incoming telephone call.” The examiner interprets the limitation “the user perceive the incoming call has been answered” as “the disabling of the voice input, output devices and ringer are disabled” which would cause the user not being aware the call is answered/connected, that’s why the user/recipient output voice is disabled to prevent the caller from hearing the recipient.)
and causing, after the answering of the incoming voice call,  the predetermined audio message to be provided from the recipient mobile electronic device to the sender mobile electronic device in an audio manner over the voice channel so that the sending user is able to receive the predetermined audio message. (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”);  
Brown teaches “wherein the predetermined audio message being provided over the voice channel to the sender mobile electronic device corresponds to message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.” (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038]);  
the same as the text message.  
In an analogous art, Makela teaches an audio message to be the same as the text message using the “voice synthesizer” ([0053] The messages that the telephone apparatus is able to send to the other party of a telephone call may be interconnected so that the contents of the message is the same regardless of the form in which it is sent. This is most easily realised by including into the telephone apparatus a voice synthesizer, which is able to transform text messages into voice messages. This kind of synthesizers are well known in speech-related computer technology. It is very convenient for the user of the apparatus to create, store and edit the messages in text form, and whenever a voice message is needed, the voice synthesizer transforms the respective text message into audible form.) Thus Makela’s voice synthesizer in combination with Makela would be able to convert Makela’s predetermined text message into the same audio message to be sent over the voice channel to conveniently allow the users to hear what the message which is very useful for those users who are unable to read the text.
Therefore, combining Brown’s teaching of sending an audio message that correspond to a text message with Makela’s teaching of a voice synthesizer would result in claimed limitation of “the predetermined audio message being provided over the voice channel to the sender mobile electronic device is the same message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.”

Regarding the newly added limitation, Brown further teaches “causing, after the answering of the incoming voice call, at least a reply message to be provided from the recipient mobile electronic device to the sender mobile electronic device if the sending user is deemed a undesired caller ([0038] the auto-response could be based on contacts such as “telemarketers” which reads on “undesired caller”), the sending user being able to receive the reply message via the sender mobile electronic device” (Fig. 5, After step 206 of call connected, Step 510 transmit selected message over the voicepath to the sender’s device, [0032] “In block 510, the selected auto-response message will play and be transmitted over the voicepath”);  
However, Brown does not explicitly teach “the reply message instructing the sending user to not call again or to remove the recipient user's information”.
In an analogous art, Pang teaches the concept of “the reply message instructing the sending user to not call again or to remove the recipient user's information” ([0036] “the text parsing routine automatically parses the junk e-mail message and determines the specified method for removal from the mailing list. For example, the text parsing routine can determine that a junk e-mail message should be "replied to" with the text "remove", "unsubscribe", or the like in the subject line, in the body of the e-mail message” ) the NO SPAM button also sends a reply to the sender, which is Tridoc2020@aol.com. The reply sends a message such as a "remove" term or similar term or terms which indicates that the receiver of the SPAM or Stephen in the present example would like to be removed from the spammer's distribution list.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown, Makela and Pang’s teaching to also include Pang’s teaching of the message instructing the sending user to remove the recipient user's information so that the recipient does not have to receive the undesired communication from the undesired communicator again in the future.
Regarding claims 2, The combination of Brown, Makela and Pang teaches the method as recited in claim 1, wherein the method comprises: closing the incoming voice call after the predetermined audio message has been provided to the sender mobile electronic device. (Brown, Fig. 5 Step 212, [0032], “in block 212 the telephone call will be disconnected.”);  

Regarding claims 3, The combination of Brown, Makela and Pang teaches the method as recited in claim 1, wherein the method comprises: permitting the recipient user to interact with the recipient mobile electronic device to decline the incoming voice call from the sending user (Note: since the claim does not define what is or how to “decline” the incoming call, the examiner interprets the recipient “decline” the call by ignoring the call and sending the auto response. Brown, Fig. 5 Step 504, [0031], “The auto-response of FIG. 5, like that of FIG. 2, may be used when a user has a wireless phone 100 that is turned on and desires to ignore the call and have the call automatically responded to. In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence.”);   
Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20040203794) in view of Pang (US 20060031303)
Regarding claim 4, Brown teaches a non-transitory computer readable medium including at least computer program code for facilitating communication amongst users of mobile electronic devices having displays to configure to support wireless communication, including voice and text communications, the computer readable medium comprising: 
computer program code for receiving, at a recipient mobile electronic device, an incoming voice call for a recipient user, the incoming voice call being initiated by a sending user using a sender mobile electronic device (Fig.5 Step 202, [0026], “In block 202, the wireless phone 100 receives an incoming telephone call.”) 
computer program code for displaying, on a display of the recipient mobile electronic device, an indication of the incoming voice call( [0026], “A user may recognize that an incoming call is being received by the activation of a ..visual notification (such as a light, text message”);  
user input in response to the displaying of the indication of the incoming voice call (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…The user may choose from the multiple options by selecting one of the auto-response buttons 118 that corresponds to the desired auto-response.”);  
computer program code for displaying, based on the recipient user input, a predetermined text message (see  Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038])  on the display of the recipient mobile electronic device, the predetermined text message corresponding to a predetermined audio message for responding to the incoming voice call (Fig. 5 Step 504, [0031], “In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence”);
computer program code for answering, based on the recipient user input, the incoming voice call via a voice channel between the recipient mobile electronic device and the sender mobile electronic device (Fig. 5 Step 506, [0027] “In block 206, the incoming telephone call is connected. In one embodiment, the incoming telephone is connected in the same fashion as any incoming call would be connected”);
without accepting voice input from the recipient user (Fig. 5 Step 208, [0027] “In block 208, the voice input device 104 and any output devices, such as a ringer, may be disabled so as to prevent unnecessary sounds and to prevent the user from being heard by the initiator of the incoming telephone call.”)
and computer program code for causing the predetermined audio message to be provided from the recipient mobile electronic device to the sender mobile electronic device in an audio manner over the voice channel so that the sending user is able to receive the predetermined audio message. (Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”);  
Regarding the newly added limitation, Brown further teaches “causing, after the answering of the incoming voice call, at least a reply message to be provided from the recipient mobile electronic device to the sender mobile electronic device if the sending user is deemed a undesired caller ([0038] the auto-response could be based on contacts such as “telemarketers” which reads on “undesired caller”), the sending user being able to receive the reply message via the sender mobile electronic device” (Fig. 5, After step 206 of call connected, Step 510 transmit selected message over the voicepath to the sender’s device, [0032] “In block 510, the selected auto-response message will play and be transmitted over the voicepath”);  
However, Brown does not explicitly teach “the reply message instructing the sending user to not call again or to remove the recipient user's information”.
In an analogous art, Pang teaches the concept of “the reply message instructing the sending user to not call again or to remove the recipient user's information” ([0036] “the text parsing routine automatically parses the junk e-mail message and determines the specified method for removal from the mailing list. For example, the text parsing routine can determine that a junk e-mail message should be "replied to" with the text "remove", "unsubscribe", or the like in the subject line, in the body of the e-mail message” ) the NO SPAM button also sends a reply to the sender, which is Tridoc2020@aol.com. The reply sends a message such as a "remove" term or similar term or terms which indicates that the receiver of the SPAM or Stephen in the present example would like to be removed from the spammer's distribution list.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown’s teaching to include Pang’s teaching of the message instructing the sending user to remove the recipient user's information so that the recipient does not have to receive the undesired communication from the undesired communicator again in the future.

Regarding claim 5, The combination of Brown and Pang teaches the computer the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: computer program code for closing the incoming voice call after the predetermined audio message has been provided to the sender mobile electronic device. (Brown, Fig. 5 Step 212, [0032], “in block 212 the telephone call will be disconnected.”);  

Regarding claim 6, The combination of Brown and Pang teaches the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: 
Note: since the claim does not define what is or how to “decline” the incoming call, the examiner interprets the recipient “decline” the call by ignoring the call and sending the auto response. Brown, Fig. 5 Step 504, [0031], “The auto-response of FIG. 5, like that of FIG. 2, may be used when a user has a wireless phone 100 that is turned on and desires to ignore the call and have the call automatically responded to. In block 504, a user actuates a key or key sequence to request a particular pre-programmed auto-response to an incoming phone call…For example, a user could select one of multiple auto-response buttons 118 on their wireless phone 100 when their phone starts ringing, which would stop the ringing of the phone and initiate the appropriate auto-response sequence.”);   

Regarding claim 7, The combination of Brown and Pang teaches the computer readable medium as recited in claim 4, wherein the computer readable medium comprises: computer program code for determining whether the recipient user interacts with the recipient mobile electronic device to decline the incoming voice call from the sending user (Brown, Fig. 5 Step 208 describes the muting input and output devices and ringer, if necessary. In order to make the determination whether it is necessary, the device has to make a determination whether the was user input to decline the incoming call with the selection of one of the auto-response.);  and computer program code for closing the incoming voice call (Brown, Fig. 5 step 212 disconnect call) that has been answered after the predetermined audio message has been provided to the sender Brown, Fig. 5 step 510, “transmit selected message over the voice path”), provided that it has been determined that the recipient user has declined the incoming voice call from the sending user (Fig. Step 504 actuate a key to select message; step 208 mute input devices).
Claims 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20040203794) (US 20010028709) in view of Pang (US 20060031303) further in view of Makela
Regarding claim 8, The combination of Brown and Pang teaches the computer readable medium as recited in claim 4, “wherein the predetermined audio message being provided over the voice channel to the sender mobile electronic device corresponds to message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.” (Brown, Fig. 5 Step 510, [0032], “In block 510, the selected auto-response message will play and be transmitted over the voicepath”; Fig. 7 shows examples of different text message of Auto response messages; [0037, 0038]);  
In other word, Brown teaches an audio message corresponds (could also potentially be the same) to the text message, but Brown does not explicitly the audio message to be the same as the text message.  To expedite prosecution, Makela is added.
In an analogous art, Makela teaches an audio message to be the same as the text message using the “voice synthesizer” ([0053] The messages that the telephone apparatus is able to send to the other party of a telephone call may be interconnected so that the contents of the message is the same regardless of the form in which it is sent. This is most easily realised by including into the telephone apparatus a voice synthesizer, which is able to transform text messages into voice messages. This kind of synthesizers are well known in speech-related computer technology. It is very convenient for the user of the apparatus to create, store and edit the messages in text form, and whenever a voice message is needed, the voice synthesizer transforms the respective text message into audible form.) Thus Makela’s voice synthesizer in combination with Makela would be able to convert Makela’s predetermined text message into the same audio message to be sent over the voice channel to conveniently allow the users to hear what the message which is very useful for those users who are unable to read the text.
Therefore, combining Brown’s teaching of sending an audio message that correspond to a text message with Makela’s teaching of a voice synthesizer would result in claimed limitation of “the predetermined audio message being provided over the voice channel to the sender mobile electronic device is the same message as the predetermined text message that is displayed by the displaying of the predetermined text message on the display of the recipient mobile electronic device.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Brown’s teaching of sending the audio message to also include Makela’s teaching of the speech synthesizer to transform the text message to the same audio message to be sent to the other party (recipient) so that the user would be able to send a “what you see is what you get” type of message and not have to do any guess work of what the text message would turn out to be in audio form.


Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
Applicant argues,
“As shown in Fig. 7, the auto-response messages can be text or pre-recorded audio. In particular, if a button corresponds to an audio message, it indicated "Recorded Message" as shown adjacent Button A. Hence, in the event that a pre-recorded audio message is to be provided to the caller as an auto-response, there is no displaying of the corresponding text message. Consequently, at a minimum then Brown et al. fails to teach or suggest "displaying, in response to the recipient user input, a predetermined text message on the display of the recipient mobile electronic device, the predetermined text message corresponding to a predetermined audio message" as recited in claim 1.”

The examiner respectfully disagrees.  The examiner notes that while button A does not have text but buttons C, D, E, and F are in the form of texts.  Thus if one of these buttons C, D, E, and F was selected, the text would have been displayed.
Further, the phrase “the predetermined text message corresponding to a predetermined audio message” doesn’t carry patentable weight as it merely recites an intention (intended use) and is a non-functional descriptive limitation since it doesn’t affect or isn’t affected by any other step in the method.  

Applicant argues,
 “Applicant submits that one skilled in the art would not seek or be motivated to use Makela et al.'s voice synthesizer to transform text to audio in Brown et al.'s automatic responses being provided to a telephone call as the Office Action proposed.”
The examiner respectfully disagrees.  The examiner submits one of ordinary skill would look to Makela’s teaching of converting predetermined text message into the 

Applicant argues that neither Brown et al. and Makela et al. teach,
“causing, after the answering of the incoming voice call, at least a reply message to be provided from the recipient mobile electronic device to the sender mobile electronic device if the sending user is deemed a undesired caller, the sending user being able to receive the reply message via the sender mobile electronic device, and the reply message instructing the sending user to not call again or to remove the recipient user's information.”

The examiner respectfully disagrees.  As addressed above, Brown further teaches “causing, after the answering of the incoming voice call, at least a reply message to be provided from the recipient mobile electronic device to the sender mobile electronic device if the sending user is deemed a undesired caller ([0038] the auto-response could be based on contacts such as “telemarketers” which reads on “undesired caller”), the sending user being able to receive the reply message via the sender mobile electronic device” (Fig. 5, After step 206 of call connected, Step 510 transmit selected message over the voicepath to the sender’s device, [0032] “In block 510, the selected auto-response message will play and be transmitted over the voicepath”).  Pang was added to show the concept of “the reply message instructing the sending user to not call again or to remove the recipient user's information” ([0036] “the text parsing routine can determine that a junk e-mail message should be "replied to" with the text "remove", "unsubscribe", or the like in the subject line, in the body of the e-mail message” ) the NO SPAM button also sends a reply to the sender, which is Tridoc2020@aol.com. The reply sends a message such as a "remove" term or similar term or terms which indicates that the receiver of the SPAM or Stephen in the present example would like to be removed from the spammer's distribution list.”)

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Summers (US 20010032234 A1) teaches converting and presenting text message to the same audio message ([0078] As a matter of example and not limitation, a user in communication with Voice Browser 380 selects "Weather" as the category from prompts that are presented to the user over the telephone. Document retrieval protocols 560 retrieves the requested document 740 and subsequently compares the user-defined map 800 to the requested document 740 to determine what content will be transmitted back to the user. If the content corresponding to the "Weather" is the same as the content that was originally mapped in region 762, then the user will receive an audio representation of the exact text that was mapped, step 970. An audio representation of the content that corresponds to mapped region 762 is generated by text to speech 520, and is subsequently played or transmitted to the user, step 970. In the present example, the user hears an audio representation of "Salt Lake City, Utah 49 . . . 82F.")




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dung Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646